Citation Nr: 0923727	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right hip 
disorder. 

7.  Entitlement to service connection for a left hip 
disorder.

8.   Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a right ankle 
disorder.

10.  Entitlement to an increased disability rating for right 
knee post-operative residuals of meniscectomy, with 
arthritis, in excess of 30 percent for the period prior to 
February 17, 2005.

11.  Entitlement to an increased disability rating in excess 
of 20 percent for right knee instability, post-operative 
residuals of meniscectomy from February 18, 2005.

12.  Entitlement to an increased disability rating in excess 
of 10 percent for right knee arthritis with limitation of 
motion from February 18, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran (also referred to as "appellant" and 
"claimant") served on active duty from January 1953 to 
March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the benefits sought.   

Regarding the right knee rating issues on appeal, in a 
February 2001 rating decision the RO increased the disability 
rating assigned for right knee post-operative residuals, 
meniscectomy, with arthritis, from 10 to 20 percent, 
effective December 27, 2000.  The Veteran perfected an appeal 
as to that decision as to the rating; and thereafter, a 
December 2002 rating decision increased the disability rating 
from 20 to 30 percent, effective from December 27, 2000.  
Thereafter, the RO continued the 30 percent rating in rating 
decisions in September 2003 and October 2005.  

Then in a May 2006 rating decision, the RO bifurcated the 
assigned rating for the service-connected right knee 
disability into two ratings effective February 18, 2005; 
assigning from that date, a 20 percent rating for right knee 
post-operative residuals of meniscectomy with instability, 
and a 10 percent rating for right knee arthritis with 
limitation of motion.

Regarding the remainder of the claims on appeal, in a 
September 2003 rating decision, the RO denied claims for 
service connection for residuals of a head injury, bilateral 
shoulder disabilities, residuals of whiplash (cervical spine) 
injury, bilateral hip disabilities, and a lumbar spine 
disorder.  The Veteran initiated an appeal as to these 
denials in a letter received in October 2003 in which he 
indicated his intent to disagree with the September 2003 
rating decision.  

The RO did not acknowledge this letter as a notice of 
disagreement, and later addressed these underlying claims as 
claims to reopen (minus the claim regarding the left 
shoulder) in an October 2005 rating decision in which the RO 
declined to reopen each of the claims, concluding in part 
that the previous September 2003 rating decision had become 
final.  The Veteran later filed a timely notice of 
disagreement from the October 2005 rating decision as to 
these matters.  

Nonetheless, the Veteran's October 2003 letter constituted a 
timely notice of disagreement from the earlier rating 
decision in September 2003.  Review of that letter shows that 
it contains sufficient indicia of a notice of disagreement, 
including a heading of "notice of appeal", and the 
specification of the date of the notice letter of the 
September 2003 rating decision as the subject of the 
Veteran's appeal.  The Veteran further indicated that he 
"disagrees" with the September 2003 rating decision.  
Furthermore, an October 2004 letter from his representative 
reflects the Veteran's expectation that he had appealed the 
claims; his representative noted the Veteran "was concerned 
that his compensation claims were stopped."

Thus, as the Veteran subsequently submitted a timely 
substantive appeal following the May 2006 statement of the 
case with respect to these underlying claims (minus the claim 
regarding the left shoulder which is not part of that 
statement of the case), the September 2003 rating decision is 
not final with respect to these claims: for service 
connection for residuals of a head injury, right shoulder 
disability, residuals of whiplash (cervical spine) injury, 
bilateral hip disabilities, and a lumbar spine disorder.  

Of these claims, the claims for service connection for 
residuals of a head injury, right shoulder disability, and 
bilateral hip disabilities will be reviewed below without 
need to reopen based on any "new and material evidence" 
criteria.  As the prior decision in September 2003 is not 
final, the Board need not first determine if new and material 
evidence has been received in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  

However, as further explained below, there was a prior final 
decision with respect to the claims for service connection 
for a cervical spine disorder and for a lumbar spine 
disorder; which were both denied in a January 1967 Board 
decision.  As such, prior to adjudicating these claims on the 
merits, the Board must first determine if new and material 
evidence has been received in order to establish its 
jurisdiction to review the merits of these claims previously 
denied in a final decision.  Id.

The Veteran perfected appeals from an October 2005 rating 
decision as to denials of claims for service connection for a 
left knee disability and for a right ankle disability. 

In March 2002 VA examinations, one examiner diagnosed certain 
elements of cold injury which the Veteran associated with 
cold conditions in Korea during service.  Another examiner 
diagnosed hypertension, for which the examiner commented 
"apparently, the original diagnosis date was 1956", which 
would have been within one year of discharge of service in 
March 1956.  See 38 C.F.R. §§ 3.307, 3.309.  In an August 
2003 VA examination report the examiner noted a past history 
of cold weather injury to hands and feet.  The Board 
determines that the record thereby raises inferred claims for 
service connection for residuals of cold injury, and for 
hypertension.  Those claims are referred to the RO for 
appropriate action.

Because the Veteran filed a timely notice of disagreement 
from the September 2003 rating decision as to the denial of 
service connection for a left shoulder disability, and 
because the RO has not issued a statement of the case on this 
matter in response, in the REMAND portion of the decision 
below the Board shall remand that issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The issues of entitlement to service connection for 
a left shoulder disability, right hip disability, and lumbar 
spine disorder, and the right knee rating issues, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1967 decision, the Board denied the claim 
for service connection for a cervical spine disorder, on the 
basis that the cervical spine disorder was not proximately 
due to a service-connected disability or otherwise related to 
service. 

2.  The evidence received since the January 1967 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the cervical spine disorder claim, nor raises 
a reasonable possibility of substantiating the claim.

3.  In a January 1967 decision, the Board denied the claim 
for service connection for a lumbar spine disorder, on the 
basis that the cervical spine disorder was not proximately 
due to a service-connected disability or otherwise related to 
service.   

4.  Some of the evidence received since the January 1967 
Board decision was not previously submitted, and, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
regarding a nexus with a service connected disability 
necessary to substantiate the lumbar spine disorder claim, 
and raises a reasonable possibility of substantiating the 
claim.

5.  There is no competent evidence showing a diagnosis of any 
residual of head injury.

6.  There is no competent evidence showing a diagnosis of any 
right shoulder disorder.

7.  The evidence is in equipoise as to whether a current left 
hip disability is related to service.
 
8.  The evidence is in equipoise as to whether a current left 
knee disability is related to service.

9.  There is no competent evidence showing a diagnosis of any 
right ankle disorder.


CONCLUSIONS OF LAW

1.  The January 1967 Board decision that denied service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7104 (West 2002).
 
2.  The evidence received since the January 1967 Board 
decision is not new and material; and the requirements to 
reopen the Veteran's claim for service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2008).

3.  The January 1967 Board decision that denied service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002).

4.  New and material evidence has been received, and the 
claim for service connection for a lumbar spine disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. 
§ 3.156(a) (2008).

5.  The criteria for establishing service connection for 
residuals of head injury are not met.  38 U.S.C.A. §§ 1131, 
1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303 (2008).

6.  The criteria for establishing service connection for a 
right shoulder disability, are not met.  38 U.S.C.A. §§ 1110, 
1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303 (2008).

7.  Resolving reasonable doubt in the Veteran's favor, a left 
hip disability was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

8.  Resolving the benefit of the doubt in the Veteran's 
favor, a left knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

9.  The criteria for establishing entitlement to service 
connection for a right ankle disability, are not met.  38 
U.S.C.A. §§ 1110, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
elements in order to reopen the previously denied claim.  Id.

Despite the fact that the initial notification to the Veteran 
may not have met all of the requirements of the VCAA and 
related case law, the Board finds that the matter decided 
below may be addressed at this time, without further remand, 
because any errors in notice are not prejudicial, and because 
the Veteran has been provided all the information necessary 
to allow a reasonable person to substantiate the claim.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim in letters dated 
between January 2001 and March 2006, as well as in statements 
of the case and supplemental statements of the case.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant (Veteran), and notice of what 
part VA will attempt to obtain.  

The RO informed the Veteran of the types of evidence needed 
in order to substantiate his claim for service connection.  
The RO has essentially advised the Veteran of the bases for 
the previous denials of the two pertinent claims. VA has also 
informed the Veteran of the types of evidence necessary to 
establish such claims, including what would constitute both 
"new" and "material" evidence to reopen the previously denied 
claims.  VA informed the Veteran as to what evidence he is 
responsible for obtaining and as to what evidence VA would be 
responsible for obtaining.

The RO has also provided adequate notice of how effective 
dates are assigned. The claims have been subsequently 
readjudicated most recently in two June 2006 supplemental 
statements of the case.  While the Veteran may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records 
relevant to the claim on appeal, and the Veteran has been 
given pertinent examinations.  In sum, there is no evidence 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  There is no indication that any additional evidence 
remains outstanding.

II.  Claims to Reopen Based on New and Material Evidence
  
The Veteran is attempting to reopen service connection for a 
cervical spine disorder and a lumbar spine disorder.  Prior 
to the current claim on appeal, the Board previously denied 
entitled to service connection for both of these claimed 
disorders in a January 1967 decision, which found that these 
conditions were not proximately due to a service-connected 
disability or related to service.  Thus those decisions are 
final as to the issues of entitlement to service connection 
for a cervical spine disorder and a lumbar spine disorder.  
38 U.S.C.A. § 7104.   

The current claims on appeal were filed in May 2003.  Under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the January 1967 Board 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the January 1967 Board decision.  

The evidence available at the time of the January 1967 Board 
decision consisted of service medical treatment records, 
private treatment records, reports of unrelated VA 
examinations in August and November 1965, and the transcript 
of a Travel Board hearing at the RO.  The private treatment 
records in February 1966 show that the Veteran fell and 
injured his back, which the provider diagnosed as acute 
cervical strain and acute lumbar strain.  The private 
treatment records further show that the Veteran underwent an 
anterior cervical decompression with fusion in June 1966.  At 
that time the pre- and post-operative diagnosis was defect at 
C5-6.  

In the January 1967 decision, the Board denied these claims 
on the basis that the evidence did not establish that a fall 
after service in February 1966 (which the Board found 
resulted in the claimed cervical spine and lumbar spine 
disorders) was proximately due to or the result of the 
Veteran's service-connected post-operative residuals of right 
meniscectomy.  The Board in January 1967 found that acute 
lumbar and cervical sprains were diagnosed after a fall in 
February 1966, and the Veteran underwent an anterior cervical 
decompression with fusion in June 1966.   

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence not previously 
submitted, addressing whether there is a current chronic 
disorder as claimed (cervical spine disorder (beyond that 
shown in January 1967) and lumbar spine disorder); and, 
either (1) evidence of an in-service injury or disease and 
evidence of a nexus between the current disorder and service, 
or (2) evidence that a current disability is shown to be 
proximately due to, or the result of, an already service-
connected disease or injury, or (3) evidence that arthritis 
become manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).

Such new evidence by itself or when considered with previous 
evidence of record, would relate to an unestablished fact 
necessary to substantiate the claim: nexus.  
38 C.F.R. § 3.156 (2008).  If such new evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial, and it raises a reasonable 
possibility of substantiating the claim, then the criteria 
for reopening is met. 

Evidence received since the January 1967 Board decision 
includes private and VA medical treatment records, VA 
examination reports, lay statements of the Veteran and 
others.  

A.  Cervical Spine Disorder

As discussed above, the record at the time of the January 
1967 Board decision shows that the Veteran underwent an 
anterior cervical decompression with fusion in June 1966.  At 
that time the pre- and post-operative diagnosis was defect at 
C5-6.  What was missing to establish service connection at 
that time was evidence of a nexus and service.  

The record since the January 1967 Board decision does not 
show that any new evidence has been received that would 
relate to that unestablished fact of nexus that is necessary 
to substantiate the claim.  There is merely additional 
evidence of a continuation of symptomatology of the status 
post C5-6 decompression and fusion in 1966.  None of the 
evidence received since January 1967 includes any competent 
evidence addressing a link with service or service-connected 
disability that would raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  In 
summary, the evidence received since the last final decision 
in January 1967 is either cumulative and/or redundant of the 
evidence of record at the time of the last final decision; 
and does not include any evidence relating to the 
unestablished fact necessary to substantiate the Veteran's 
claim.  

Accordingly, the Board finds that the evidence received after 
the January 1967 decision is not new and material and does 
not serve to reopen the claim for service connection for a 
cervical spine disorder.  Therefore, the Veteran's claim for 
service connection for a cervical spine disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

B.  Lumbar Spine Disorder

As reflected in an August 2003 VA examination report, 
evidence received since the January 1967 Board decision 
includes medical evidence of chronic lumbar pathology 
including chronic mechanical low back pain with residual left 
lower extremity pain, status post decompression surgery.  The 
August 2003 VA examiner opined that the Veteran may have 
recurrent stenosis.  The VA examiner further opined that the 
stenosis may have developed secondary to original 
trauma/mechanical injury to the back during multiple 
parachute jumps.  Other treatment records also show X-ray 
examination evidence of lumbar spine osteoarthritis.  The 
report of a January 1974 VA examination shows that the 
Veteran had undergone fusion surgery of the lumbar spine in 
February 1973.  

In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
relates to an unestablished fact of a nexus with service 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  At least some of the new evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial, and raises a reasonable 
possibility of substantiating the claim.  The new evidence 
relates to unestablished facts necessary to substantiate the 
claim: a current diagnosis of a chronic disorder, and at 
least a suggestion of a nexus to service.  

Previously, the final decision was based in part on evidence 
at that time, which showed only a diagnosis of an acute 
lumbar strain, not a chronic condition; and in part on a 
determination that there was no nexus to the service-
connected right knee disability, whereas the new evidence 
suggests there may be a connection to injury in service.  
Thus, the evidence received since January 1996 is both new 
and material, and the requirements have been met to reopen 
the Veteran's claim for service connection for lumbar spine 
disorder.

Having determined that new and material evidence has been 
added to the record, the Veteran's claim of entitlement to 
service connection for a lumbar spine disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the Veteran is required to comply with 
the duty to assist.  This is detailed in the REMAND below.

III.  Service Connection

The veteran claims entitlement to service connection for a 
the disabilities discussed below, due either to injury in 
service or as due to his service-connected right knee 
disability.  His DD Form 214 shows that his most significant 
duty assignment was truck driver, and that decorations 
included parachutist badge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, generally there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including arthritis 
and organic diseases of the nervous system, may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Lastly, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

A.  Service Connection for Residuals of a Head Injury

In December 2004, the Veteran wrote that he injured his head 
in service.  Service treatment records do not include any 
evidence of a head injury or any complaints referable to 
residuals of a head injury.  At the February 1956 separation 
examination, the examiner evaluated the head and neurologic 
system as normal.  

Following service, none of the medical records on file 
contain any findings or diagnosis referable to a residual of 
a head injury in service.  During VA examinations in August 
and November 1965, the Veteran reported no relevant 
complaints.  During a March 1968 VA general examination, the 
Veteran reported no relevant complaints, and examination of 
the head was negative for any symptomatology.

A private consultation report in May 2005 shows that the 
Veteran was seen for complaints of altered mental status 
confusion two days after he had fallen and apparently hit his 
head on a bed frame.  His wife reported that the Veteran had 
no history of any head trauma prior to that recent injury.  
After examination, the report contains impressions including 
that he had an "altered mental status with acute confusion, 
sudden onset auditory and visual hallucinations which 
suggests some type of delirium.  The [Veteran] has no 
previous history of any definite dementia or psychosis," and 
"recent fall and head trauma, at least per the wife's 
history."

In summary, review of the claims file shows no competent 
evidence of any current residuals of a head trauma in 
service.  Although the Veteran did have a head trauma in May 
2005, there is no evidence of any prior symptomatology 
associated with a traumatic injury of the head in service.  
The preponderance of the evidence is against the claim for 
service connection for residuals of head trauma.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
B.  Service Connection for Right Shoulder Disability

In a November 2005 statement, the Veteran contends that he 
has a right shoulder disability due to injury in service 
during jump school parachute training.  Service medical 
treatment records show no evidence of any right shoulder 
injury or condition.  At the February 1956 service separation 
examination, the examiner evaluated the musculoskeletal 
system as normal.  

Following service, none of the medical records on file 
contain any findings or diagnosis referable to a right 
shoulder disability.  During VA examinations conducted at 
various times since service the Veteran reported no relevant 
complaints, and examiners did not diagnose any disability 
referable to the right shoulder.  

There is one statement, received in May 2005 from Michael 
Wusylko, M.D., in which he noted that the Veteran had 
multiple injuries while in the military; had been a 
paratrooper; had had injuries to his shoulders; and required 
steroid injections for pain.  There is no medical evidence, 
however, that the Veteran has a current right shoulder 
disability that may have resulted from any undocumented right 
shoulder injury in service.  Moreover, to the extent this 
statement may support the Veteran's claim of a right shoulder 
injury in service, it is based on a history provided by the 
Veteran, which is not shown in the record otherwise.

In summary, review of the claims file shows no competent 
evidence of any current right shoulder disorder.  The 
preponderance of the evidence is against the claim for 
service connection for a right shoulder disorder.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

C.  Service Connection for Left Hip Disability

The Veteran claims that he has a left hip disability due his 
right knee injury, which caused his walking posture to change 
to compensate for the pain in the knee; and that the hip 
condition may be due to injury as he landed on the ground 
from a parachute jump.

Service treatment records do not include any showing evidence 
of a left hip injury or condition.  At the February 1956 
separation examination, the examiner evaluated the 
musculoskeletal system as normal.  

The report of an October 2002 VA examination is the first 
recorded evidence of degenerative changes of the left hip.  
The VA examiner noted that the Veteran likely had some 
degenerative changes noted at the level of the left hip; and 
noted limitation in internal rotation compared with the other 
side.

The report of an August 2003 VA examination shows that the 
Veteran reported complaints of worsening pain in the left 
hip.  After examination, the report contains an impression 
that it was at least as likely as not that the chronic right 
knee pain led to some alteration in mechanics and, therefore, 
was contributory in the development of left hip arthritis, 
but only contributory and not the sole reason.  

Based on the foregoing, the Board finds that the competent 
evidence is in relative equipoise as to whether a left hip 
disorder is proximately due to the service-connected right 
knee disability.  There is an approximate balance of positive 
and negative evidence regarding whether current left hip 
symptomatology was caused or aggravated by the right knee 
disability as reflected in the opinion discussed above.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a left hip disability is related 
to the service-connected right knee disability. 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

D.   Service Connection for Left Knee Disability

The Veteran claims entitlement to service connection for a 
left knee disability.  Service treatment records show no 
indication of left knee injury or chronic condition.  

The report of an October 2002 VA examination is the first 
recorded evidence of degenerative changes of the left knee, 
which the VA examiner noted to be a component of age-related 
degenerative changes.

The report of an April 2005 private X-ray examination of the 
left knee contains an impression of minimal spur formation at 
the upper portion of the patella. No other significant 
abnormality is present in the left knee.

The report of an August 2003 VA examination shows that the 
Veteran reported complaints of constant aching pain and other 
symptoms in the left knee.  After examination, the report 
contains an impression that it was at least as likely as not 
that the chronic right knee pain led to some alteration in 
mechanics and therefore was contributory in the development 
of left knee arthritis, but only contributory and not the 
sole reason.  The VA examiner indicated that as discussed in 
the October 2002 VA examination, the Veteran definitely also 
had a component of age-related degenerative changes of the 
left knee.

In a November 2005 statement, Michael Wusylko, M.D., wrote an 
opinion indicating that the Veteran's injury of his service-
connected right knee and associated imbalance probably caused 
extra wear and tear to the left knee (though the statement 
reverses the knees, it is clear from the statement and record 
as a whole, that the physician means to write about the 
effects of the service-connected right knee on the left one).

Based on the foregoing, the Board finds that the competent 
evidence is in relative equipoise as to whether a left knee 
disorder is proximately due to the service-connected right 
knee disability.  There is an approximate balance of positive 
and negative evidence regarding whether the current left knee 
chronic symptomatology was caused or aggravated by the right 
knee disability as reflected in the opinions discussed above.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that a left knee disability is related 
to the service-connected right knee disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.310.

E.  Service Connection for Right Ankle Disability

In December 2004, the Veteran wrote that his right ankle was 
injured and broken in service while in the hospital receiving 
physical therapy.  Service treatment records show no evidence 
of any right ankle injury or bone fracture condition.  At the 
February 1956 separation examination, the examiner evaluated 
the musculoskeletal system as normal.  

Following service, none of the medical records on file 
contain any findings or diagnosis referable to a right ankle 
disability.  During VA examinations conducted at various 
times since service the Veteran reported no relevant 
complaints and examiners did not diagnose any condition 
referable to a right ankle disability.  

In summary, review of the claims file shows no competent 
medical evidence of any current right ankle disability.  The 
preponderance of the evidence is against the claim for 
service connection for a right ankle disorder.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

 
ORDER

New and material evidence has not been received to reopen 
service connection for a cervical spine disorder; the claim 
to reopen is denied.

New and material evidence has been received to reopen service 
connection for a lumbar spine disorder; the claim is 
reopened.

Service connection for residuals of a head injury is denied.

Service connection a right shoulder disorder is denied.

Service connection a left hip disability is granted.

Service connection a left knee disability is granted.
 
Service connection a right ankle disorder is denied.


REMAND

In light of the Board's decision reopening service connection 
for a lumbar spine disorder, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.  
Also, for the reasons discussed below, a remand is necessary 
for purposes of further development with respect to the 
underlying lumbar spine service connection claim; the claim 
for service connection for a right hip disability; and with 
respect to the right knee rating issues.   

Regarding the lumbar spine disorder claim, the Veteran 
contends that he has a lumbar spine disorder due to injury 
from jumping out of planes and hitting the ground hard; and 
further injury due to his right knee giving out.  In the 
report of an August 2003 VA examination, the examiner opined 
that stenosis of the lumbar spine may have developed 
secondary to the original mechanical injury to the back.  
That opinion suggests there may be an etiological 
relationship between a lumbar spine disorder noted as 
stenosis, and injury in service.  However, terms such as 
"may have been" are too speculative to be used as a basis 
for granting entitlement to service connection.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  A more definitive opinion on this matter 
would be helpful in adjudicating the claim.

Regarding the claim for service connection for right hip 
disability, a private treatment record of X-ray examination 
in November 1997 contains an impression of mild degenerative 
changes of the right hip.  In an August 2003 VA examination 
report, the examiner included an opinion that it was at least 
as likely as not that the chronic right knee pain led to some 
alteration in mechanics and therefore was contributory in 
development of "left knee and hip arthritis."  It is 
unclear whether the examiner meant that the service-connected 
right knee disability contributed only to the left hip 
arthritis, or to hip arthritis in general, that is, involving 
both hips.  Further, given that arthritis was shown in both 
hips and both knees, an opinion would be helpful in 
determining whether the noted "alteration in mechanics" may 
have contributed in the development of right hip arthritis as 
was the case with other leg joints affected by the right knee 
disability.

With respect to the right knee disability rating issues, 
review of the claims file indicates that the service-
connected right knee disability may have worsened since the 
last VA examination on the matter.  VA treatment records 
dated in March 2009 reflects that the most recent medical 
evidence on the matter shows that the Veteran was being 
prescribed a counterforce knee brace with lateral thrusting 
component, which he has not previously used.  Given the age 
of the medical information obtainable from the most recent VA 
examination report of February 2005, more than four years 
ago, as well as the evidence of worsening symptoms since 
then, a contemporaneous and thorough VA examination-which 
takes into account any additional records of medical 
treatment since that examination and also obtained via this 
remand-would certainly assist the Board in assessing the 
severity of the Veteran's service-connected right knee 
disability.  See Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); See also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Lastly, in a September 2003 rating decision, the RO denied 
service connection for a left shoulder disability.  
Thereafter, as discussed in the introduction above, in 
October 2003 the Veteran filed a timely notice of 
disagreement with that decision.  Thereafter, however, the RO 
did not issue a statement of the case on the matter.   Thus, 
because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these issues are REMANDED for the following 
action:

1.  Take appropriate measures to obtain 
copies of any outstanding records of 
pertinent VA or private medical treatment.

2.  After accomplishing the above and 
obtaining any available records, the 
Veteran should be afforded an appropriate 
VA examination in order to determine:

(1)  The nature and severity of the 
Veteran's service-connected right knee 
disability (comprising right knee post-
operative residuals of meniscectomy 
with instability, and right knee 
arthritis with limitation of motion), 
and  

(2) The nature and likely etiology of 
any low back disorder and/or right hip 
disorder.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and, all findings should be set 
forth in detail.  The relevant documents 
in the claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
this fact should be so indicated in the 
examination report.

Regarding the right knee symptoms, the 
examination should include range of motion 
testing pertinent to the right knee 
disability, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the part affected should be noted, 
as well as other pertinent findings.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness associated with the left knee 
disability should be noted, as should any 
additional disability due to these 
factors.  

The examiner is asked to render opinions 
regarding the right knee, as to whether 
there is:

(a) residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b) ankylosis of the affected joint, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the left knee joint is ankylosed;

(c)  whether pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over time. This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

(d) impairment of the right knee with 
recurrent subluxation or lateral 
instability, and if so, opine as to 
whether the impairment is severe or 
moderate.

(e) tibia and fibula impairment with 
nonunion with loose motion requiring a 
brace, or malunion with marked knee 
disability.

Regarding the lumbar spine and right hip, 
after reviewing the available medical 
records and examining the Veteran, the 
examiner should render a diagnosis for 
disorder of the back (lumbar spine) or 
right hip found.  

For each such disability diagnosed, the 
examiner should provide a medical opinion 
as to whether that disability is at least 
as likely as not (probability of 50 
percent or greater) proximately due to, 
the result of, or aggravated by, a 
service-connected disease or injury, to 
specifically include the Veteran's right 
knee disability?

3.  Following any additional development 
deemed appropriate by the AMC/RO, again 
review the record including the additional 
evidence received since the issuance of 
the last pertinent statement of the 
case/supplemental statement of the case.  
Thereafter, the RO should readjudicate the 
claims on appeal.  If a benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case.  Allow an appropriate period of 
time for the Veteran/representative to 
respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

4.  Provide the Veteran a statement of the 
case as to the issue of entitlement to 
service connection for a left shoulder 
disability; and ensure that the statement 
of the case is sent to the latest address 
of record for the Veteran.  Inform the 
Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2008).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).
	


This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


